 USDC IN/ND case 3:20-cv-00647-JD-MGG document 8 filed 09/21/20 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 EMMANUEL L. HAYMON,

                Plaintiff,

                       v.                        CAUSE NO. 3:20-CV-647-JD-MGG

 WEXFORD INDIANA, LLC, et al.,

                Defendants.

                                  OPINION AND ORDER

       Emmanuel L. Haymon, a prisoner without a lawyer, was granted until

September 7, 2020, to file an amended complaint. He was cautioned that if he did not

respond by the deadline, this case would be dismissed without further notice because

his current complaint does not state a claim. The deadline has passed, but Haymon did

not respond.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A for

failure to state a claim.



       SO ORDERED on September 21, 2020


                                               /s/JON E. DEGUILIO
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT
